Alexander, C.J.
(concurring) — I agree with the result reached by the majority. I write separately simply to indicate that the majority opinion goes too far in implying that “preparation and planning” justifies an exceptional sentence for either first or second degree rape. As the majority points out, there are statutes that list a “ ‘high degree of sophistication or planning’ ” as a factor that justifies an exceptional sentence for major economic offenses or violations of the Uniform Controlled Substances Act. Majority at 320. There are, however, no statutes that provide that this factor justifies an exceptional sentence for any other category of offenses. This is significant because the legislature’s inclusion of “a high degree of sophistication or planning” as a factor justifying an exceptional sentence for a certain category of offenses suggests to me that it may not be considered in the sentencing of individuals for other offenses.
Although the majority cites decisions from the Court of *323Appeals that stand for the proposition that extensive planning may justify an exceptional sentence-for offenses other than major economic offenses or major violations of the Uniform Controlled Substances Act, this court has never reached such a conclusion. Absent clear direction from the legislature, we should refrain from recognizing “preparation and planning” as a proper basis for an exceptional sentence. That conclusion seems particularly compelling where, as here, recognition of the factor is unnecessary to our resolution of the case, since the findings do not show the degree of sophistication and planning that would justify an exceptional sentence even if that were a factor that could be considered by the sentencing court.
Sanders, J., concurs with Alexander, C.J.